Citation Nr: 0016577	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon. 


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has obtained 
all evidence necessary to decide equitably this appeal.

2.  The veteran's PTSD is currently manifested by a flat 
affect, nightmares, startle responses, flashbacks, intrusive 
thoughts, depression, loneliness and isolation, inability to 
maintain relationships, auditory hallucinations, chronic 
suicidal ideation associated with a sense of a foreshortened 
future, and obsessive compulsive rituals.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125-4.132, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is entitled to a 100 percent 
disability evaluation for PTSD.  This allegation, standing 
alone is sufficient to establish a well-grounded claim for a 
higher evaluation under 38 U.S.C.A. § 5107(a) (West 1991).  
The Board is also satisfied that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition 
of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (1999).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1 (1999).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating decision dated August 1993, the RO 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 effective September 1992.  By 
rating decision dated in November 1995, the RO increased the 
veteran's disability evaluation to 30 percent with an 
effective date of August 1995.  In a July 1999 Decision 
Review Officer's Decision, the veteran's disability 
evaluation was increased to 50 percent with an effective date 
of July 1999.  

Pursuant to DC 9411, a 50 percent disability evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The pertinent evidence of record shows that the veteran was 
initially diagnosed with PTSD in July 1993.  From July 1993 
through May 1997, the veteran continued to receive treatment 
for PTSD.  During this time period, the veteran was afforded 
a VA examination in October 1995.  At that time, the veteran 
presented with subjective complaints of depression, 
difficulty concentrating, disturbed sleep, auditory 
hallucinations, decreased interest in activities, lack of 
friends, and increased anger which tended to manifest with 
driving.  He denied suicidal ideation.  The veteran reported 
ongoing difficulties with his second marriage and indicated 
that he was attending school on a full-time basis in pursuit 
of a degree in graphic design.  The VA examiner noted that 
the veteran appeared to be in mild distress and that his PTSD 
was manifested by the following objective symptoms:  mildly 
depressed affect, circumstantial and vague manner, recurrent 
distressing dreams of Vietnam, questionable intrusive 
thoughts, some emotional detachment, isolation, lack of 
interest, hypervigilence with anger, and impaired sleep and 
concentration.  The examiner indicated that the veteran's 
PTSD resulted in "mild impairment," or impairment in excess 
of a 10 percent disability evaluation.  The examiner 
diagnosed the veteran with PTSD and major depression.  He 
assigned a Global Assessment of Functioning (GAF) score of 
70.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4.130 (1999), a GAF score of 61-70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

From May 1997 through July 1999, the veteran was afforded two 
VA examinations (December 1997 and July 1999) and he 
continued to receive ongoing inpatient and outpatient 
treatment for PTSD.  He was also afforded a personal hearing 
at the RO in May 1999.  During this time, the veteran was 
diagnosed with PTSD (VA examination report dated December 
1997, VA inpatient and outpatient treatment records dated 
February-March 1998), PTSD with secondary major depressive 
disorder (July 1999 VA examination report), mild to moderate 
major depressive disorder secondary to PTSD symptoms and 
social situation and major depressive disorder, recurrent (VA 
examination report dated December 1997, February-March 1998), 
chronic dysthymia and obsessive-compulsive disorder traits 
(VA outpatient records dated January 1999) and personality 
disorder not otherwise specified (VA examination report dated 
July 1999).  

During this time period, the veteran complained of the 
following subjective symptoms: ruminating thoughts regarding 
the political ramifications of Vietnam (VA examination report 
dated December 1997); depression (VA examination report dated 
December 1997, VA inpatient records dated February-March 
1998, May 1999 hearing testimony); nightmares (VA examination 
report dated December 1997); sleep disturbance (VA 
examination report dated December 1997); intrusive thoughts 
(VA examination report dated December 1997); guilt (VA 
examination report dated December 1997); isolation and 
loneliness (VA examination report dated December 1997, VA 
outpatient records dated May 1999, May 1999 hearing 
testimony); exaggerated startle response (VA examination 
report dated December 1997); irritability and anger (VA 
examination report dated December 1997); feelings of 
worthlessness and hopelessness (VA inpatient records dated 
February-March 1998), and chronic suicidal ideation (VA 
outpatient records and examination report dated May 1999, 
July 1999).

Based on the veteran's subjective complaints and mental 
status examinations, VA examiners and physicians made the 
following objective findings regarding the veteran's PTSD 
symptomatology: sad affect and dysthymic mood (VA examination 
report dated December 1997); restricted and depressed affect 
(VA inpatient records dated February-March 1998); flat and 
blunted affect (VA examination report dated July 1999); 
slowed psychomotor behavior (VA examination report dated 
December 1997); obsessive compulsive disorder symptoms (VA 
outpatient treatment records dated November-December 1998); 
nightmares (VA outpatient records and examination report 
dated May 1999, July 1999); sleep disturbance (VA outpatient 
records and examination report dated November 1998, July 
1999); startle responses to loud noises (VA outpatient 
records dated May 1999); flashbacks (VA examination report 
dated July 1999); emotional and physiological reactivity when 
discussing triggers or intrusive recollections of Vietnam (VA 
examination report dated December 1997); intrusive thoughts 
(VA inpatient and outpatient records and VA examination 
report dated January-March 1998, July 1999); depression (VA 
outpatient records and examination report dated May-July 
1998, March 1999, July 1999); fair insight and judgment (VA 
inpatient records dated February-March 1998); logical and 
goal directed thought process (VA examination report dated 
July 1999) loneliness and isolation (VA inpatient and 
outpatient records dated February-March 1998, May 1999); 
inability to maintain relationships (VA outpatient records 
dated May 1999); auditory hallucinations in the form of a 
voice telling the veteran that he is going to die soon (VA 
examination report dated July 1999), difficulty concentrating 
(VA examination report dated July 1999) and chronic suicidal 
ideation associated with a sense of a foreshortened future 
(VA outpatient records and examination report dated November 
1998, January 1999, March 1999 and July 1999).  At various 
times from February to July 1999, the veteran presented for 
treatment and was noted to be neatly dressed and adequately 
groomed and on other occasions he was noted to be sloppily 
dressed and poorly groomed.  As of May 1999, the veteran 
continued to participate in therapy and to take medication 
for the treatment of his PTSD and associated symptomatology 

In the July 1999 VA examination report, a VA examiner 
indicated that the veteran would not likely become competent 
to handle a job in the work place.  Specifically, the 
examiner stated that the veteran's "style of interacting and 
his self-perception as victim and the secondary gain that 
comes from his role as a person with a disorder, and a 
conscience about Vietnam, are such that it would take a major 
transformation to make him a person that would be considered 
a major contributor in most work situations."  The examiner 
assigned the veteran a GAF score of 35-40.  Pursuant to the 
DSM-IV, a GAF of 35-40 is indicative of some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

With regard to employment, the record shows that the veteran 
returned to college and graduated with a degree in graphic 
art.  In September 1998 the veteran accepted a full-time 
graphic design position with the VA, but then declined the 
offer, as he believed he would be better off working for 
himself.  The record also indicates that the veteran is 
receiving a pension from a previous employer that will 
terminate once he obtains full-time employment, but which 
could be reinstated upon his unemployment.  The record shows 
that the veteran established his own design business and in 
March 1999, he declined full-time employment with a potential 
employer because his pension would be terminated.  A July 
1999 VA examination report shows that the veteran was 
employing someone at his graphic design studio, but that he 
had lost several thousand dollars in connection with the 
business and had applied for personal bankruptcy. 

In terms of social activity, the evidence of record also 
shows that as recent as July 1998, the veteran was playing 
the piano in a jazz band at local restaurants.  Treatment 
records dated March-April 1999 show that the veteran joined 
an athletic club in order to network for his business and to 
increase his socialization skills.  In May 1999, the veteran 
continued to be involved in volunteering as a coach for a 
high school track team.  Treatment records dated May 1999 
reflect that the veteran often engages in woodcraft making 
wooden boxes, in order to help cope with his symptoms.  The 
veteran also reported going out on several dates in May 1999.  
In July 1999, the veteran reported feeling close to his 
children and to his ex-wife. 

Based on the aforementioned evidence, the Board concludes 
that the veteran's disability picture is more nearly 
approximated by the criteria set forth for a 70 percent 
disability evaluation.  The evidence shows that the veteran 
has some occupational and social deficiencies.  He tends to 
isolate himself and does not have many friends.  It has also 
been objectively noted that he would not function well in 
most work situations.  Objectively, the veteran has been 
shown to suffer from chronic suicidal ideation and a sense of 
a foreshortened future.  He experiences auditory 
hallucinations and engages in obsessive compulsive behaviors.  
The veteran is depressed and on occasion has been shown to 
neglect personal hygiene. However, despite the gravity of 
these symptoms, the veteran reports that he is able to 
maintain good relationships with his children and with his 
ex-wife.  Additionally, he makes attempts to improve his 
social life which is evidenced by his efforts to date, his 
membership to an athletic club, his involvement with 
volunteer activities as a track coach and his pursuit of 
artistic hobbies including woodworking and playing the piano.  
Likewise, while it has been objectively noted that the 
veteran may not function well in most employment situations, 
it has not been established that the veteran cannot work and 
the record shows that he in fact has been offered several 
positions and he has been able to maintain his own business.  
The veteran continues to be actively involved in therapy and 
during a May 1999 hearing, the veteran testified that he 
continues to take Wellbutrin for his symptomatology, which 
has been of some help.  The veteran's most recent GAF score 
is indicative of serious symptoms, but the record does not 
support a finding that he suffers from total social and 
occupational impairment.  The veteran has not been shown to 
have gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living or 
disorientation to time or place.  Further, there is no 
evidence that the veteran is in persistent danger of hurting 
himself or others and he is not disoriented to time, or 
place.  To the contrary, it has been objectively noted that 
the veteran has fair insight and judgment and logical and 
goal directed thought processes.  Accordingly, under the 
applicable diagnostic criteria which the Board must consider, 
the preponderance of the evidence is against entitlement to a 
100 disability rating, and is more indicative of a 70 percent 
disability evaluation.  The veteran may always advance a new 
claim for an increased rating should the severity of the 
disability increase in the future. 


ORDER

A 70 percent disability evaluation for PTSD is granted 
subject to the criteria which govern the payment of monetary 
awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

